DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-25 are pending.
Claims 1, 6‐7, 11‐12, 17‐18, and 21‐25 are being examined.
Claims 2‐5, 8‐10, 13‐16, and 19‐20 are withdrawn from consideration.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more Claim(s) particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more Claim(s) particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 6‐7, 11‐12, 17‐18, and 21‐25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 1, 12 and 23 recite one or more of trademark/trade names “the corresponding saliency categories”. There is insufficient antecedent basis for this limitation in the claims. It appears to read “their corresponding saliency categories”.

Claim(s) 6‐7, 11, 17‐18, 21‐22 and 24-25 is/are rejected under 112(b) for the same reason as given in their respective base claim(s).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 1, 6‐7, 11‐12, 17‐18, and 21‐25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Meur et al (EP1886275 Le Meur et al) in view of Aydin et al (US2017/0154415).

Regarding claims 1 and 12, Le Meur teaches a method of measuring a similarity between a test video and a reference video, comprising:
computing pairs of gradient maps, each pair comprises a gradient map of a frame of the test video and a gradient map of a corresponding frame of the reference video;
(Le Meur, “detecting edges on the reference and distorted images, this step generating two edge images, an edge strength value (edgeSrc(i,j)) being associated to each pixel of coordinates (i,j) in the reference image and an edge strength value (edgeDeg(i,j)) being associated to each pixel of coordinates (i,j) in the distorted image;
thresholding the edge images, this step generating two edge maps, each map identifying edge pixels”, [0007]; Fig. 2; step 20, “A first preliminary step 20 consists in detecting the edges in the reference and the distorted images… The detection of these edges on both the reference and the distorted images and the comparison of the detected edges is a way to detect a degradation of the structural information. The Sobel operator is used to detect them. It performs a 2-D spatial gradient measurement on an image… Edge maps are then generated by thresholding these edge images”, [0013]
computing quality maps based on the pairs of gradient maps;
(Le Meur, Fig. 2; step 22, “A first quality level computation step , referenced 22, consists in computing, for each pixel of the distorted image, a first quality level Qsupp based on edges suppression level”, equation, [0015]; Qsupp(i, j) is based on gradient maps of the reference image (edgeSrc(i,j)) and the distorted image (edgeDeg(i,j); in step 23, a second quality measure Qadd(i, j) is determined from gradient maps of both 
identifying saliency regions \\each corresponding to one of a plurality of saliency categories\\ for a first test frame of the test video and its corresponding first reference frame of the reference video;
(Le Meur, Fig. 2; step 25; determine saliency map s(i, j) for both reference and distorted images for any pairs of reference and test images, “The saliency map is thus providing a saliency value s(i,j) per pixel (where (i,j) denotes the pixel coordinates) that characterizes its perceptual relevancy”, “s(i,j) may be estimated either on the reference or the distorted image”, [0018])
	Le Meur does not expressly disclose but Aydin teaches:
	… saliency regions each corresponding to one of a plurality of saliency categories…
(Aydin, “the saliency map may be determined based on various features of assessed image 210, such as, for example, color variation of individual pixels, edges and gradients, spatial frequencies, structure and distribution of image patches, histograms, or some combination thereof”, [0035]; various features in an image may be classified into different categories, e.g., in Fig. 4B, 360 and 370, the saliency map may also include saliency features of headboard and footboard of the bed in addition to the saliency area for the human as different categories of the saliency objects; the saliency map may be also determined for the reference image as taught by Le Meur ([0018]))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Aydin into the system or method of Le Meur in order to generate a saliency map that includes different types of objects for better overall image quality assessment. The combination of Le Meur and Aydin also teaches other enhanced capabilities.
	The combination of Le Meur and Aydin further teaches:
deriving a plurality of video similarity metrics from the quality maps, each video quality metrics indicating a similarity between the first test and first reference frames and
(Le Meur, “assessing perceptual image quality commonly examine the visibility of the errors. An error is the difference between a distorted image and a reference image”, [0002]; the error represents the degree of similarity between the reference or the distorted image; “three quality levels are computed (steps 22, 23, and 24) based on three error signal levels named hereinafter edges suppression level, false edges level, and blocking effect level”, [0012]; Fig. 2, step 25, a degradation map D(i, j) that represents the error or similarity between the reference or the distorted image is determined based on the edge quality maps Qsupp(i,j), Qadd(i,j) and Qblock(i, j); obviously lower the D(i, j) or error is, higher the similarity is; D(i, j) equation, [0018])
each video similarity metric derived using the saliency regions of a corresponding saliency category as a mask by using quality map values within the saliency regions of the corresponding saliency category while excluding quality map values outside the saliency regions of the corresponding saliency category; and
Le Meur, Fig. 2, step 25; “A saliency map s is a two dimensional topographic representation of conspicuity of the source image. This map is normalized for example between 0 and 1. The saliency map is thus providing a saliency value s(i,j) per pixel (where (i,j) denotes the pixel coordinates) that characterizes its perceptual relevancy. The higher the s(i,j) value is, the more relevant the pixel of coordinates (i,j) is”, [0018]; Aydin, Fig. 4B, 370)
estimating a perceptual video quality score from the plurality of video similarity metrics of the corresponding saliency categories between the first test and the first reference frames.
(Le Meur, Fig. 2, step 25; a single image quality value D-bar is based on various degradation metrics (or error metrics, similarity metrics) D(i, j) related to the saliency map s(i, j), “ω(i,j) = 1-s(i,j) if s(i,j) lies in the range [0;1]”, D-bar equation, [0018])

Regarding claims 6 and 17, the combination of Le Meur and Aydin teaches its/their respective base claim(s).
The combination further teaches the method of claim 22, wherein the saliency regions are determined from the quality maps.
(Le Meur, see comments on claim 1)

Regarding claims 7 and 18, the combination of Le Meur and Aydin teaches its/their respective base claim(s).
The combination further teaches the method of claim 22, wherein the saliency regions are determined from the pairs of gradient maps.
Le Meur, see comments on claim 1)

Regarding claims 11 and 21, the combination of Le Meur and Aydin teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, wherein the identifying saliency regions comprises:
	identifying saliency region categories;
deriving multiple video similarity metrics, each video similarity metric derived from the quality maps, using quality maps' values within a category of saliency regions of the saliency region categories; and
estimating, by a classifier, the perceptual video quality score from the derived multiple video similarity metrics.
(Le Meur, Aydin, see comments on claim 1; Le Meur, Fig. 2, a degradation D (or error, similarity) is determined in block 25; the function of block 25 may be considered as a classifier)

Regarding claim 22, the combination of Le Meur and Aydin teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, wherein
the quality maps are based on pixelwise comparisons of the pairs of gradient maps, and

(Le Meur, see comments on claim 1)

Regarding claim 23, the combination of Le Meur and Aydin teaches a video quality score generator system, comprising:
a processing device, and
a memory storing instructions that, when executed by the processing device, cause:
	computing pairs of gradient maps, each pair comprises a gradient map of a frame of the test video and a gradient map of a corresponding frame of the reference video;
	computing quality maps based on \\pixelwise comparisons of\\ the pairs of gradient maps,
	\\wherein each pixel in a quality map for a frame is based on a comparison of the gradient map of the frame in the test video at the pixel and the gradient map of the frame in the reference video at the pixel;\\
	identifying saliency regions each corresponding to one of a plurality of saliency categories for a first test frame of the test video and its corresponding first reference frame of the reference video;
	deriving a plurality of video similarity metric from the quality maps, each video quality metrics indicating a similarity between the first test and first reference 
	estimating a perceptual video quality score from the plurality of video similarity metrics between the first test and the first reference frames of the corresponding saliency categories.
(Le Meur, Aydin, see comments on claim 1)
	The combination of Le Meur and Aydin further teaches:
	… pixelwise comparisons of the pairs of gradient maps,
wherein each pixel in a quality map for a frame is based on a comparison of the gradient map of the frame in the test video at the pixel and the gradient map of the frame in the reference video at the pixel;
(Le Meur, Fig. 2; step 22, “A first quality level computation step , referenced 22, consists in computing, for each pixel of the distorted image, a first quality level Qsupp based on edges suppression level”, equation, [0015]; Qsupp(i, j) is based on gradient maps of the reference image (edgeSrc(i,j)) and the distorted image (edgeDeg(i,j); in step 23, a second quality measure Qadd(i, j) is determined from gradient maps of both reference and distorted images, equation, [0016]); yet, a third quality map Qblock(i, j) is calculated in step 24 based on gradient maps of both reference and distorted images, equations, [0017]; “each pixel of coordinates (i,j)”, [0007])

Regarding claim 24, the combination of Le Meur and Aydin teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, further comprising:
classifying the plurality of video similarity metrics; and
estimating the perceptual video quality score based on the classifications of the plurality of video similarity metrics.
(Le Meur, Aydin, see comments on claim 1; Le Meur, Fig. 2; quality maps Qsupp(i,j), Qadd(i,j) and Qblock(i, j), [0015-0017])

Regarding claim 25, the combination of Le Meur and Aydin teaches its/their respective base claim(s).
The combination further teaches the method of claim 24, further comprising:
computing motion metrics from the test video and the reference video;
wherein the classifying of the video similarity metric is further based on the motion metrics.
(Aydin, “the term "element" may be defined as one pixel or a group of pixels having similar features. For a group of pixels having similar features, the features may be the pixels' values or any other features that may be calculated out of the pixels' values, such as features measuring color, texture, disparity or motion. At operation 242, the uniqueness of image elements (i.e., rarity of each element given its position in the image and discriminating feature) is determined. At operation 243, the spatial distribution of the elements is calculated”, [0036]; “per-element saliency values”, [0037])


Response to Arguments
Applicant's arguments filed on 3/7/2022 with respect to one or more of the pending claims have been fully considered but are moot in view of the new ground(s) of rejection.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JIANXUN YANG/
Primary Examiner, Art Unit 2664				3/26/2022